Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 06/17/2022.
Claims 1-25 are pending and rejected; claims 1, 11, 20 and 24 are independent claims

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument: With respect to applicant’s argument: the combination of Rogynskyy and Langseth do not disclose the limitation, “controlling access to a resource member based on a score, the score comprising a privacy metric”
Examiner respectfully disagrees with applicant’s argument for the following reason: Rogynskyy discloses (see Rogynskyy ¶293, The source health scorer 215 can monitor the health of the system of record and can calculate a health score for the system of record. The health score for the system of record can be used to determine or otherwise calculate a trust score for the system of record; ¶292, the synchronization between from the shadow system or record to the master system of record can be governed by privacy policies [i.e. privacy metric]. For example, electronic activities, record objects, or data contained therein can be flagged to be labeled as private by the system or a user and may not be synced to the master system of record or to other tenant systems of record). In addition Langseth teaches (see Langseth ¶¶68-69, the proximity transformed could first look for entries in an entity table in the analysis schema 108 that are related to the hierarchy element), disclosing the recited claim limitation.
In response to applicant's argument that it would have been improper to modify Langseth the teach a ‘score comprising a privacy metric’, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to applicant’s argument regarding Independent claim 11: There is no teaching, suggestion, or motivation to combine the references.
Examiner respectfully disagree with applicant’s argument for the following reasons: The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langseth et al US Pub. No.: 2007/0011134 A1 (hereinafter Langseth) in view of Rogynskyy et al. US Pub. No.: 2022/0006873 A1 (hereinafter Rogynskyy). 

Langseth teaches:
As to claim 1, a method for managing data in a distributed computing environment, comprising environment, comprising: wherein the score is determined based on a proximity of a localized schema representation of the resource member to a healthcare privacy dictionary (see Langseth ¶68, the proximity transformer may be configured to look for a certain types of entity/member or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema 108; ¶69, the proximity transformed could first look for entries in an entity table in the analysis schema 108 that are related to the hierarchy element [i.e. score]; [the cited prior art structure is capable of performing the intended use (i.e., “the resource member to a healthcare privacy dictionary”)]) 
Langseth does not explicitly teach but the related art Rogynskyy teaches:
controlling access to a resource member based on a score, the score comprising a privacy metric (see Rogynskyy ¶293, The source health scorer 215 can monitor the health of the system of record and can calculate a health score for the system of record. The health score for the system of record can be used to determine or otherwise calculate a trust score for the system of record; ¶292, the synchronization between from the shadow system or record to the master system of record can be governed by privacy policies [i.e. privacy metric]. For example, electronic activities, record objects, or data contained therein can be flagged to be labeled as private by the system or a user and may not be synced to the master system of record or to other tenant systems of record; ¶655, data processing system access, permission or other information that enables the data processing system to access data included in the system of record).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the proximity transformed could first look for entries in an entity table in the analysis schema that are related to the hierarchy element disclosed by Langseth to include access control method, as thought by Rogynskyy, in order to prevent an authorized access to the claimed resources. It would have been obvious to one of ordinary skill in the art in order to enhance privacy and security
As to claim 2, the combination of Langseth and Rogynskyy teaches the method of claim 1, wherein the resource member comprises a data model having a schema format, or a schema-less data model in a common data format (see Langseth ¶177, dimensional model of the analytical data mart schema).

As to claim 3, the combination of Langseth and Rogynskyy teaches the method of claim 2, wherein the data model comprises an extension (see Langseth ¶129, the analysis schema also extends the entity table to represent numerical, currency, or date-based entities in the appropriate data forms for analysis by analytical tools) .

As to claim 4, the combination of Langseth and Rogynskyy teaches the method of claim 3, wherein the extension is added to the data model by an upstream application (see Langseth ¶129, the analysis schema also extends the entity table to represent numerical, currency, or date-based entities in the appropriate data forms for analysis by analytical tools).

As to claim 5, the combination of Langseth and Rogynskyy teaches the method of claim 2, wherein the data model is in JSON format, RDF format or XML format (see Rogynskyy ¶128, configured to determine the connection strength between two nodes using the model that is trained on node pairs known to have a strong connection strength).

As to claim 6, the method of claim 1, wherein the resource member is a component of a set of hierarchical resources in the distributed computing environment (see Rogynskyy ¶221, fields of each of the different record object types can include hierarchical data or the fields can be linked together in a hierarchical fashion).

As to claim 7, the combination of Langseth and Rogynskyy teaches the method of claim 1, further comprising: selecting a set of hierarchical resources deployed in the distributed computing environment, wherein the set of hierarchical resources comprises the resource member (see Langseth ¶68, the proximity transformer may be configured to look for a certain types of entity or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema).

As to claim 8, the combination of Langseth and Rogynskyy teaches the method of claim 7, further comprising: converting the set of selected hierarchical resources to a localized schema (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema).

As to claim 9, the combination of Langseth and Rogynskyy teaches the method of claim 8, further comprising: determining the score for the resource member based on the proximity of the resource member to the healthcare privacy dictionary, wherein the proximity is determined using the localized schema (see Rogynskyy ¶347, the system 200 can authorize or approve the electronic activity if electronic activities have occurred between a node in close proximity).
As to claim 10, the combination of Langseth and Rogynskyy teaches the method of claim 9, further comprising: updating the set of hierarchical resources based on the determined score (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema).
Langseth teaches:
As to claim 24, a method for managing data in a distributed computing environment, comprising: 
selecting a set of hierarchical resources deployed in the distributed computing environment, wherein the set of hierarchical resources comprises a resource member (see Langseth ¶68, the proximity transformer may be configured to look for a certain types of entity or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema); 
converting the set of selected hierarchical resources to a localized schema (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema); 
wherein determining a score for the resource member based on the proximity of the resource member to the healthcare privacy dictionary, wherein the proximity is determined using the localized schema (see Langseth ¶158, calculate confidence can take into account the following factors when calculating a weighted confidence score for any data element; ¶68, the proximity transformer may be configured to look for a certain types of entity/member or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema); 
updating the set of hierarchical resources based on the determined score (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema); and 
Langseth does not explicitly teach but the related art Rogynskyy teaches:
determining a score for the resource member, the score  comprising a privacy metric (see Rogynskyy ¶293, The source health scorer 215 can monitor the health of the system of record and can calculate a health score for the system of record. The health score for the system of record can be used to determine or otherwise calculate a trust score for the system of record; ¶292, the synchronization between from the shadow system or record to the master system of record can be governed by privacy policies [i.e. privacy metric]. For example, electronic activities, record objects, or data contained therein can be flagged to be labeled as private by the system or a user and may not be synced to the master system of record or to other tenant systems of record)
controlling access to a resource member based on the score, the score comprising a privacy metric (see Rogynskyy ¶293, The source health scorer 215 can monitor the health of the system of record and can calculate a health score for the system of record. The health score for the system of record can be used to determine or otherwise calculate a trust score for the system of record; ¶292, the synchronization between from the shadow system or record to the master system of record can be governed by privacy policies [i.e. privacy metric]. For example, electronic activities, record objects, or data contained therein can be flagged to be labeled as private by the system or a user and may not be synced to the master system of record or to other tenant systems of record; ¶655, data processing system access, permission or other information that enables the data processing system to access data included in the system of record; in addition, [the cited prior art structure is capable of performing the intended use (i.e., “the resource member to a healthcare privacy dictionary”)]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the proximity transformed could first look for entries in an entity table in the analysis schema that are related to the hierarchy element disclosed by Langseth to include access control method, as thought by Rogynskyy, in order to prevent an authorized access to the claimed resources. It would have been obvious to one of ordinary skill in the art in order to enhance privacy and security
As to claim 25, the combination of Langseth and Rogynskyy teaches the method of claim 24, wherein the resource member is a component of a set of hierarchical resources in the distributed computing environment, and comprises: comprises a data model having a schema format, or a schema-less data model in a common data format and comprises an extension added to the data model by an upstream application (Langseth ¶129, the analysis schema also extends the entity table to represent numerical, currency, or date-based entities in the appropriate data forms for analysis by analytical tools).
As to independent claim 11, this claim is directed to a computer program product executing the method of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 20, this claim is directed to a computer system executing the method of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 12-19 and 21-23-, these claims contain substantially similar subject matter as claim 2-10; therefore, they are rejected along the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433